BRADY, Justice:
This is an appeal from the Circuit Court of Hinds County, Mississippi, wherein a judgment was rendered reversing the Department of Public Welfare’s ruling that the appellee should be denied aid as a permanently and totally disabled person. From that judgment this appeal is taken.
The issue here is extremely limited and does not involve the merits of appellee’s claim of total and permanent disability. The issue is presented by appellant’s motion to quash, vacate and dismiss the writ of certiorari filed by the appellee. The learned circuit judge overruled the motion and this is urged as error by the appellant.
The legislature of this state has clearly prescribed the legal redress of those concerned with, or those who participate in, the State Welfare Program. Section 7286 of Mississippi Code 1942 Annotated (1952) provides as follows:
No suit shall be maintained in any court for the purpose of compelling an award of assistance or to enforce payment of any award of assistance made under the provisions of this act. Awards *558made hereunder shall in no case create any vested or other rights for assistance in the recipients.
This language is unambiguous and clearly prohibits that which the appellee seeks to do. This Court must recognize and follow the legislative prohibition. We are not unmindful of the interpretations placed by the Federal Judiciary upon the Federal Social Security Act as it relates to the operation of the Department of- Public Welfare of the various states. If and when the federal courts consider the statutes of this state relating to this State’s Department of Public Welfare we will give those determinations proper consideration.
In this state currently public welfare is considered an act of charity on the part of the state in protection of its blind, its maimed and its aged. Appellant’s motion to quash and dismiss the petition for writ of certiorari should have been sustained. The judgment of the circuit court is reversed and this cause is dismissed.
Reversed and cause dismissed.
GILLESPIE, P. J., and RODGERS, PATTERSON and SMITH, JJ., concur.